

 
 
 
 
Exhibit 10.14(a)

    
FIRST AMENDMENT TO THE
CELANESE AMERICAS SUPPLEMENTAL RETIREMENT SAVINGS PLAN
AS AMENDED AND RESTATED
EFFECTIVE AS OF JANUARY 1, 2009


WHEREAS, Celanese Americas LLC (the "Company") sponsors the Celanese Americas
Supplemental Retirement Savings Plan (the "Plan"); and
WHEREAS, the Plan was amended and restated effective as of January 1, 2009; and
WHEREAS, pursuant to Section 9.1 of the Plan, the Company's Benefits Committee
has the authority to amend the Plan
NOW, THEREFORE, Sections 4.2 and 10.5 the Plan are hereby amended and restated
as follows:
4.2    Amount of Interest. Each Participant's Account shall be increased by an
earnings adjustment amount on each Valuation Date. The earnings adjustment
amount on each Valuation Date shall be the rate of return of the 1-3 Year
Government/Credit Bond Index Fund-F under the Qualified Savings Plan since the
most recent Valuation Date multiplied by the Participant's Account Balance on
the most recent Valuation Date.
10.5    Governing Law. Except to the extent preempted by federal law, the Plan
shall be construed in accordance with the laws of the State of Texas without
regard to conflict of law rules, and all disputes and controversies shall be
subject to the exclusive venue and jurisdiction of the federal courts located in
the Northern District of Texas.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed by its duly authorized representative on this 10th day of April,
2013.


 
CELANESE BENEFITS COMMITTEE
 
 
 
 
 
 
 
By:
/s/ James Coppens
 
 
 
 
 
 
 
 
By:
/s/ Christopher W. Jensen
 
 
 
 
 
 
 
 
By:
/s/ Jan Dean
 




